UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7208



JULIAN THOMAS TAYLOR,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-1404-2)


Submitted:   January 20, 2000             Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Thomas Taylor, Appellant Pro Se. Daniel John Munroe, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Julian Thomas Taylor seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).     Taylor’s case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate

judge recommended that relief be denied and advised Taylor that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Despite this warning, Taylor failed to object to

the magistrate judge’s recommendation.

        The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file objections after receiving proper notice.    We ac-

cordingly deny a certificate of appealability and dismiss the ap-

peal.    Furthermore, Taylor’s motion to appoint counsel is denied.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                          DISMISSED




                                  2